CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 2-94930 and 811-4175) of our report dated March 26, 2015 on the financial statements and financial highlights of Dreyfus Cash Management (the “Fund”) included in the Fund’s annual report for the fiscal year ended January 31, 2015. /s/
